1

2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7
                                    DISTRICT OF NEVADA
8
                                             ***
9
     ARMANDO RAMIREZ,                             Case No. 3:13-cv-00025-MMD-CBC
10
                                    Petitioner,
11         v.                                                    ORDER
12
     BAKER, et al.,
13
                                 Respondents.
14

15         It is ordered that Respondents’ extension motions (ECF Nos. 54 and 55) are

16   granted nunc pro tunc, and the time for Respondents to file a supplemental answer is

17   extended up to and including February 5, 2019.

18         DATED THIS 9th day of January 2019.

19
20                                                    ________________________________
21                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
